           Case 1:16-cv-07462-SLC Document 96 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTOPHER REAM,

                             Plaintiff,

         -v-
                                                         CIVIL ACTION NO.: 16 Civ. 7462 (SLC)

                                                                  TELEPHONE CONFERENCE
BERRY-HILL GALLERIES, INC., et al.,
                                                                    SCHEDULING ORDER
                             Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Tuesday, September 15, 2020 at 10:00 am on

the Court’s conference line to discuss the Contempt Motion at ECF No. 94. The parties are

directed to call: (866) 390-1828; access code: 380-9799, at the scheduled time.


Dated:         New York, New York
               August 25, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
